

Exhibit 10.64
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is entered into 24 October 2007, by and
between Tekoil & Gas Corporation, a Delaware Corporation (the “Company”) and
Portland Worldwide Investments Limited, a company established under the laws of
the British Virgin Islands (hereinafter the “Consultant”).
 
RECITALS


A. The Company desires to retain Consultant as an independent contractor to
perform certain consulting services, as specified below, and Consultant desires
to provide such services to the Company.


B. The parties desire to enter into this Agreement to set forth the obligations
and responsibilities of each in connection with their relationship.


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the parties hereto agree as follows:



1)
Services: The Company hereby retains Consultant and Consultant hereby agrees to
perform consulting services for the Company in accordance with the terms,
conditions and covenants set forth in this Agreement. Subject to the supervision
and direction of the Company, Consultant will perform the services described in
Schedule A attached to and made a part of this Agreement, and such other
services as reasonably requested from time to time by the Company (the
“Services”). Consultant shall devote so much of his productive time, ability and
attention to the business of the Company during the term of this Agreement as is
required for the full performance of the Services consistent with the standard
of care for consultants in similar business enterprises. Consultant shall
provide the personnel and administrative services necessary to provide the
Services.




2)
Term: The term of this Agreement shall commence as of the date of this Agreement
and shall continue in full force for 18 months, unless earlier terminated as
provided herein. This Agreement may be renewed only upon the written mutual
agreement of the parties.

 

3)
Compensation: As compensation for Consultant’s services as a consultant pursuant
hereto, the Company agrees to provide the Consultant with the compensation set
forth in Schedule B in the manner and to the extent set forth in such Schedule.
To the extent that such compensation shall comprise, in whole or in part, any
stock options or other securities, the Consultant shall, as a condition
precedent to his receipt of any such consideration, execute any and all
documents reasonably requested by the Company in connection therewith, including
an investor affidavit, stock acquisition agreement and/or a stock option
agreement.




4)
Contractor’s Representations: Consultant represents and warrants that Consultant
is free to enter into this Agreement with the Company and that Consultant is not
bound by any agreement, document or obligation that may prevent, or infringe on,
his ability to perform any of the Services contemplated by this Agreement.




5)
Expenses: Consultant shall be responsible for its own expenses in connection
with its performance hereunder.


 
 
 

--------------------------------------------------------------------------------

 
 

6)
Relationship of the Parties: Consultant under this Agreement is and shall act as
an independent contractor, and not as an agent, servant, partner, or employee of
the Company. Nothing in this Agreement shall be construed to imply that either
the Consultant or its agents or employees are officers or employees of the
Company; or that this Agreement creates, in any manner, a partnership, joint
venture, or other arrangement between Consultant and the Company. Consultant
shall assume full responsibility to and for all of its agents and employees
under federal, state and local laws or regulations regarding employees’
liability, worker’s compensation, unemployment insurance, income tax
withholding, and authorization for employment, as well as any other acts, laws
or regulations of similar import. Consultant hereby acknowledges and agrees that
it shall have no authority to enter into any contract or agreement to bind the
Company, except as specifically authorized by the Company and that in connection
with the performance of the Services it shall have no authority to make any
representations of any kind with respect to or on behalf of the Company.




7)
Personal Services: Consultant shall be personally responsible for the
performance of the Services described herein, and shall be responsible for any
persons employed by Consultant to assist Consultant in the performance of such
Services.




8)
Non-Exclusive Services: The Services to be performed by the Consultant shall not
prohibit the Consultant from performing similar consulting services to others so
long as the performance of such services do not violate the other provisions of
this Agreement.




9)
Non-Disclosure Covenant and Non-Circumvent: Consultant covenants and agrees that
it will not, at any time during the term of this Agreement, or at any time
thereafter, communicate or disclose to any person, or use for its own account or
for the account of any other person, without the prior written consent of the
Company, any confidential knowledge or information concerning any patents,
inventions, know-how, processes or equipment used in, or any trade secret or
confidential information concerning the business and affairs of the Company or
any of its affiliates acquired by the Consultant during the term of this
Agreement. The same shall not be used by Consultant in any manner other than in
performance of the Services and all written material relating to the foregoing
shall be returned to the Company promptly at the termination of this Agreement.
Consultant will not allow such confidential knowledge and information or
documents to be delivered by it or any person or entity outside the Company
without duly authorized specific direction or consent by the Company. Consultant
further covenants and agrees that, during the term of this Agreement and
thereafter, it will retain all such confidential knowledge and information
concerning the foregoing, in trust, for the sole benefit of the Company and its
affiliates and their respective successors and assigns. Consultant shall ensure
of the compliance of all of its employees and agents with the provisions of this
convenant.




10)
Notices: Any notice of communication to be given under the terms of this
Agreement shall be in writing and delivered in person or deposited, certified or
registered, in the United States Mail, postage prepaid, addressed as follows:



If to Consultant: 
 
3rd Floor, Omar Hodge Building
Wickhams Cay 1
Road Town
Tortola, British Virgin Islands


 
2 of 6

--------------------------------------------------------------------------------

 


If to Company: 


25025 Interstate 45 North,
Suite 525,
The Woodlands, TX 77380,
United States




11)
Severability: In the event that any provision of this Agreement is held to be
invalid, void or illegal by any court of competent jurisdiction, then the court
making such determination may reduce the obligations so as to be enforceable
according to applicable law and enforce such obligations as reduced. The
remaining provisions of this Agreement shall be enforced according to their
terms.




12)
Termination, Modification and Amendment: This Agreement shall not be altered or
amended, except in writing, signed by all parties hereto, or such parties
authorized agents. The Company shall not be entitled to terminate this Agreement
prior to the expiration of its term.




13)
Entire Agreement: This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all prior understandings or agreements, whether
oral or in writing.




14)
Governing Law; Venue; Cost of Enforcement: This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
regard to the conflict of law principles thereof. The exclusive jurisdiction for
any claim, action or proceeding in connection with this Agreement shall be in
the appropriate state or federal courts located in Orange County, Florida and
the parties submit themselves to such jurisdiction for matters arising in
connection with this Agreement. In the event of the bringing of any action by
either party hereto against the other arising out of this Agreement, the party
who is determined to be prevailing party shall be entitled to recover from the
other party all costs and expenses of suit, including reasonable attorney’s
fees.

 

15)
No Waiver By Failure to Act Neither any failure nor any delay on the part of
either party hereto in exercising any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise or any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.




16)
Assignment. This Agreement shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the parties hereto; provided, however, that
Consultant shall not assign any right herein or delegate any duties without the
prior written consent of the Company.

 
[signature page follows]

 
3 of 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Consulting Agreement has been executed as of the day
and year first written above.
 


“Company”
  “Consultant”          
Tekoil & Gas Corporation
  Portland Worldwide Investments Limited          
By:
/s/ Mark S. Western
 
By:
/s/ Alexey Shubin
Title:
President and CEO
 
Title:
Director
Date:
October 24, 2007
 
Date:
24/10/2007

 
 
4 of 6

--------------------------------------------------------------------------------

 

Schedule A
 
Services To Be Performed By Consultant
 
Consultant will provide consulting services to the Company in connection with
the development of the Company’s oil assets.


 
5 of 6

--------------------------------------------------------------------------------

 

Schedule B


Compensation to Consultant



The Company shall pay the following compensation Consultant for the Services
rendered pursuant to this Agreement:
 
First day of
 
US$
 
November 2007
   
16,527.78
 
December 2007
   
70,833.33
 
January 2008
   
73,194.44
 
February 2008
   
73,194.44
 
March 2008
   
68,472.22
 
April 2008
   
73,194.44
 
May 2008
   
70,833.33
 
June 2008
   
67,094.91
 
July 2008
   
59,027.78
 
August 2008
   
54,895.84
 
September 2008
   
48,796.31
 
October 2008
   
41,319.46
 
November 2008
   
36,597.24
 
December 2008
   
29,513.91
 
January 2009
   
24,398.17
 
February 2009
   
18,298.64
 
March 2009
   
11,018.54
 
April 2009
   
6,099.57
 



In the event the first (1st) day of a calendar month falls on a day that is not
a Business Day, the amount due shall be paid on the next succeeding Business
Day.


In the event any amount set forth above is not paid on the date on which it is
due, such amount shall accrue interest at a rate of twenty three percent (23%)
per annum from the due date until the date of actual payment calculated on the
basis of a year of 360 days.


In the event Consultant shall have rendered more or less Services during a
particular month, the Company and Consultant shall sign an act of acceptance of
Services setting forth the amount due for such month in lieu of the amount set
forth above.


 
6 of 6

--------------------------------------------------------------------------------

 